Citation Nr: 0532117	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-34 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, diagnosed as paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth R. Norgaard, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1987.  

The claim for service connection for paranoid schizophrenia 
was previously denied by the Department of Veterans Affairs 
(VA) in a rating decision of November 2001.  The veteran did 
not appeal that decision within one year of notification 
thereof in November 2001.  The veteran did not appeal that 
determination within one year of notification thereof, and 
the decision became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2003 
rating decision, by the San Diego, California, Regional 
Office (RO), which confirmed and continued the previous 
denial of the veteran's claim of entitlement to service 
connection for paranoid schizophrenia.  The veteran perfected 
a timely appeal to that decision.  The veteran appeared and 
offered testimony at a hearing before a Decision Review 
Officer (DRO) at the RO in January 2004.  A transcript of 
that hearing is of record.  

On September 13, 2005, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is 
also of record.  At his hearing, the veteran submitted 
additional evidence, and waived his right to initial review 
by the RO.  See 38 C.F.R. § 20.1304 (2005).  

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claim 
and denied it on the merits in its October 2003 statement of 
the case (SSOC).  However, the Board must initially determine 
whether new and material evidence has been received 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).  Because the Board finds 
that new and material evidence has been submitted, the 
veteran is not prejudiced by the Board's consideration of 
this question in the first instance.  See Jackson v. 
Principi, 265 F.3d 1366 (2001).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as paranoid 
schizophrenia, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  By a rating action in November 2001, the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as paranoid 
schizophrenia.  The veteran did not appeal that determination 
within one year of the notification thereof.  

2.  Evidence submitted since the RO's November 2001 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary, and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
paranoid schizophrenia.  


CONCLUSION OF LAW

The evidence received since the November 2001 rating 
decision, which denied service connection for an acquired 
psychiatric disorder, diagnosed as paranoid schizophrenia, is 
new and material; therefore, the claim for service connection 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
September 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in May 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of whether new and material evidence has been 
received to reopen the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the veteran filed his petition to reopen the claim for 
service connection for a psychiatric disorder, diagnosed as 
paranoid schizophrenia, after August 29, 2001, the Board will 
apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Factual background.

The evidence considered by the RO at the time of the final 
rating decision in November 2001 included service medical 
records dated from January 1984 to February 1987.  The 
service medical records are negative for any complaints, 
findings or diagnosis of a psychiatric disorder.  However, on 
the occasion of his separation examination in February 1987, 
the veteran complained of "episodic changes in vision where 
he sees things as twice the distance as they really are for 
the past three years."  No pertinent diagnosis was noted.  

Also considered in the November 2001 rating decision were VA 
progress notes, dated from September 1995 to March 1999, 
which show that the veteran received ongoing clinical 
evaluation and treatment for a psychiatric disorder, 
diagnosed as paranoid schizophrenia.  The veteran was 
admitted to a VA hospital in September 1995; it was noted 
that he was transferred to the hospital on a hold for command 
auditory hallucinations with suicidal ideation.  At that 
time, the veteran indicated that, although he had a long 
history of auditory hallucinations and paranoia for years, he 
never sought help for his condition.  The discharge diagnosis 
was chronic undifferentiated schizophrenia.  

Also of record was a psychological report from Victor Kops, 
Ph. D, dated in July 1999, indicating that the veteran had 
emotional problems from youth; however, he was too 
embarrassed and fearful to seek help on his own.  Dr. Kops 
noted that the three years in the military, unmedicated, 
isolated and unable to really be a Marine clearly worsened 
the veteran's condition and his self esteem.  The diagnosis 
was paranoid schizophrenia.  

Received in September 2001 were medical records from the 
Social Security Administration, dated from May 1994 through 
March 1999, which show that the veteran received ongoing 
clinical attention and treatment for a psychiatric disorder.  
During a mental health intake in May 1994, the veteran 
reported that his symptoms began during military service in 
January 1984, and that they had increased in severity and 
duration.  Among these records is a medical statement from 
Dr. Kristin Cadenhead, dated in March 1995, indicating that 
the veteran was seen for evaluation of his complaints of 
paranoia; he indicated that he had been hearing things and 
seeing things for the past 3 days.  He also reported feeling 
suicidal.  The veteran reported a history of paranoia and low 
mood for his whole life.  The pertinent diagnosis was 
psychotic disorder, NOS.  In a treatment report, dated in May 
1995, Dr. Patel noted that the veteran had an extensive 
psychiatric history.  

By a rating action in November 2001, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, diagnosed as paranoid schizophrenia.  
It was determined that the claimed condition was not incurred 
in or was aggravated by military service, nor was a psychosis 
manifested to a compensable degree within one year of 
discharge from service.  

The veteran's request to reopen his claim of entitlement to 
service connection for paranoid schizophrenia (VA Form 21-
526) was received in May 2002.  The veteran also submitted a 
statement, wherein he indicated that he developed depression 
and schizophrenia during his period of active duty in the 
Marine Corps.  He noted that he experienced auditory and 
visual hallucinations, as well as paranoia; he stated that 
those symptoms caused him to be occasionally reassigned.  

Submitted in support of the veteran's claim was a medical 
statement from Dr. Hengameh Motaghed, a clinical 
psychologist, dated in February 2002.  Dr. Motaghed also 
noted that the veteran is unable to concentrate and hold any 
job due to his symptoms.  The pertinent diagnosis was 
schizophrenia, paranoid type.  Dr. Motaghed noted that the 
veteran reported that his symptoms started when he was eight 
or nine years old, where he started hearing voices and 
couldn't concentrate in school.  He further noted that the 
veteran indicated that his symptoms became aggravated while 
he was in the Marine Corps.  

Also submitted in support of the claim was a medical 
statement from Gaylia D. Brown, Ph. D, dated in June 2002, 
indicating that she had seen the veteran three times for 
individual psychotherapy, and she agreed with the diagnosis 
of paranoid schizophrenia.  Dr. Brown stated that she 
believed that the veteran's psychiatric condition began when 
he was under severe stress in the military.  In a medical 
statement dated in July 2002, Dr. Philip H. Botkiss also 
reported that the veteran's symptoms were consistent with 
chronic paranoid schizophrenia.  Dr. Botkiss also noted that 
the veteran reported that his psychotic symptoms began while 
he was on active duty.  

Of record is a lay statement from the veteran's cousin, 
received in April 2003, indicating that the veteran always 
complained of hearing voices while he was in the Marine 
Corps.  She related that the veteran reported that the voices 
were always negative; she also noted that, when he came home 
on leave, the veteran was always depressed and had difficulty 
concentrating.  

Received in July 2003 was a medical statement from Dr. 
Barbara Cox, dated in April 2003, indicating that she had 
seen the veteran on two occasions, and she agreed with the 
diagnosis of schizophrenia, paranoid type.  Dr. Cox indicated 
that the veteran reported onset of his psychotic symptoms 
while on active duty in the military between the years of 
1983 and 1987.  She noted that the veteran's emotional 
problems went untreated and were worsened while in the 
service.  Of record is the report of a psychological 
evaluation from Dr. Dan Whitehead, dated in October 2003; he 
indicated that he evaluated the veteran in August and 
September 2003.  The diagnostic impression was schizophrenia, 
paranoid type.  He noted that the veteran suffers from some 
serious cognitive deficits, secondary to the seriousness of 
his schizophrenia.  Dr. Whitehead explained that 
schizophrenia is a mental illness that has a usual course of 
onset from late adolescence into the mid 20's.  He noted that 
the veteran entered military service when he was 19 and, 
during the three years of military service, he was developing 
increasing problems due to his worsening mental illness.  Dr. 
Whitehead stated that the veteran's condition was aggravated 
by his military service, and the fact that he was untreated 
in the early phases of his mental illness.  

Of record is a medical statement from Dr. Lauren E. Liefland, 
dated in December 2003, indicating that she had seen the 
veteran in psychotherapy for two months; she noted that she 
had completed an assessment and neuropsychological screening 
of the veteran, and she concluded that he had severe 
cognitive impairments and chronic psychotic symptoms of 
schizophrenia that have probably been present for many years, 
at least since adolescence.  Dr. Liefland stated that it 
appears that the veteran has suffered from schizophrenia 
since late adolescence, and that his condition went untreated 
while in the military.  Left untreated, his symptoms 
increased in severity of paranoia and intrusive auditory 
hallucinations.  Dr. Liefland stated that it is likely that 
military service without appropriate treatment and diagnosis 
did indeed aggravate the veteran's mental illness, as is well 
supported by clinical research and medical practice that 
early intervention with anti-psychotic medications is 
beneficial in ameliorating psychotic symptoms and alleviating 
the distress and severity of schizophrenic episodes.  

At his personal hearing in January 2004, the veteran's 
service representative stated that they acknowledged that the 
schizophrenia did exist prior to the veteran's service; 
however, he maintained that the condition was aggravated by 
military service.  The veteran reported experiencing auditory 
hallucinations while he was on active duty; he noted that the 
situation grew worse after basic training.  He indicated that 
he heard voices at least four to five times a day while in 
service; as a result he was unable to concentrate and perform 
his assigned duties.  

In a medical statement, dated in May 2004, Dr. Liefland again 
stated that it was quite clear that the veteran suffered from 
schizophrenia since late adolescence, with persistent and 
unrelenting symptoms of poor attention, delayed and immediate 
memory deficits, auditory hallucinations, paranoia, delusions 
and social withdrawal.  She noted that he entered military 
service with all of those symptoms in a milder form or 
intensity and the symptoms increased as is typical of 
untreated schizophrenia.  She stated that she agreed with Dr. 
Whitehead's conclusion that the condition, which started in 
late adolescence, was let to progress untreated for several 
years.  Of record is a copy of a message from Dr. Liefland, 
dated in June 2004, wherein she again stated that it was 
probable that the neglect of the veteran's psychiatric 
condition in service did exacerbate his symptoms and illness.  

At the veteran's personal hearing in September 2005, his 
attorney argued that while he suffered from schizophrenia 
prior to enlistment and it caused him some social impairment, 
he was able to graduate from high school.  It was argued that 
the veteran's condition became worse after he entered 
military service and began hearing voices.  The veteran 
indicated that while he complained to relatives about those 
voices, he did not complain to his superiors.  Submitted at 
the hearing were copies of medical records, dated from May 
1994 through May 2004.  


IV.  Legal Analysis.

As noted above, in November 2001, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, diagnosed as paranoid schizophrenia.  That 
determination was based on a finding that the claimed 
condition was not incurred in or was aggravated by military 
service, nor was a psychosis manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 7105(a), (c), (d) (3) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2005).  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes several medical statements, wherein the 
doctors clearly indicate that while the veteran had a mental 
illness prior to service, namely schizophrenia, it is likely 
that military service, without appropriate treatment and 
diagnosis, did indeed aggravate the veteran's mental illness.  
Specifically, in a December 2003 medical statement, Dr. 
Liefland stated that it appears that the veteran has suffered 
from schizophrenia since late adolescence, and that his 
condition went untreated while in the military.  Dr. Liefland 
further noted that left untreated, the veteran's symptoms 
increased in severity of paranoia and intrusive auditory 
hallucinations.  Additionally, in a report dated in October 
2003, Dr. Whitehead explained that schizophrenia is a mental 
illness that has a usual course of onset from late 
adolescence into the mid 20's.  He noted that the veteran 
entered military service when he was 19 and, during the three 
years of military service, he was developing increasing 
problems due to his worsening mental illness.  Dr. Whitehead 
concluded that the veteran's condition was aggravated by his 
military service.  

The additional evidence of record includes evidence that the 
veteran's psychiatric disorder, now diagnosed as paranoid 
schizophrenia, was aggravated during service.  Thus, the 
additional evidence is new and material.  It includes 
evidence that cures a prior evidentiary defect.  In this 
regard, the evidence submitted since the RO's November 2001 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's November 2001 decision; thus, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  


ORDER

The application to reopen a claim for paranoid schizophrenia 
is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  

Having determined that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as paranoid schizophrenia, is reopened, VA has a 
duty to assist the veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b).  

In this instance, the Board finds that the record is 
insufficient to decide the veteran's claim at this time with 
regard to whether the veteran's had a preexisting psychiatric 
disorder that was aggravated by military service.  

Although the veteran's February 1987 separation examination 
noted a complaint of episodic changes in vision where he sees 
things as twice the distance as they really are for the past 
three years, clinical evaluation was negative for any 
psychiatric disorder.  However, the veteran has testified 
that he experienced auditory hallucinations on a regular 
basis during his period of military service.  And, a lay 
statement from a family member has attested to the fact that 
the veteran reported hearing voices during service.  

In addition, the Board notes that the record is replete with 
various opinions regarding whether the veteran had a pre-
existing psychiatric disorder and whether such disorder was 
due to military service or was aggravated by such service.  
Significantly, medical statements from Drs. Liefland and 
Whitehead, dated in October and December 2003, clearly 
suggest that the veteran's currently diagnosed paranoid 
schizophrenia must have preexisted service, since the 
condition usually developed from late adolescence into the 
mid 20's, and the veteran entered military service at age 19.  
They also suggest that the veteran's problems were overlooked 
during his periods of military service, and left untreated; 
as a result, they concluded that the veteran's condition was 
aggravated by service.  

As noted above, there has been placed into evidence the 
possibility that the veteran's psychiatric disorder pre-
existed service.  Furthermore, the statements above regarding 
the increase in the severity of the veteran's pre-existing 
psychiatric disorder were based on history provided by the 
veteran.  Consequently, the record does not contain 
sufficient medical evidence for VA to make a decision on this 
claim.  The veteran's claims folder should be reviewed by a 
psychiatrist, in order to clarify whether the veteran had a 
psychiatric disorder prior to service and, if so, whether 
that disorder was aggravated by service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The veteran's claims folders should 
be made available to a board certified 
psychiatrist, if available, for a 
complete review.  A copy of this remand 
should also be provided to the examiner.  
The examiner should, after a thorough 
review of the record, including the 
February 1987 separation examination and 
the medical statements from Drs. Liefland 
and Whitehead, address the following:  

(a) Based on all evidence, when is the 
most likely onset of schizophrenia, (b) 
Whether there is clear and unmistakable 
evidence that a psychiatric disability, 
including schizophrenia, existed prior to 
service, (c) if so, whether it is at 
least as likely as not that the veteran's 
currently diagnosed paranoid 
schizophrenia increased in severity 
during service.  If it is found that a 
preservice psychiatric disability 
worsened during active service, the 
examiner should support such a finding.  
A complete rationale for all opinions 
expressed must be provided.  

If upon completion the claim remains denied, the case should 
be returned after compliance with appellate procedure.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this REMAND are to further develop 
the record and to the accord the veteran due process of law.  
By this remand, the Board does not intimate any opinion as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


